EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Wolf on 08/15/2022.

The application has been amended as follows: 
	
Claim 1 is amended to the following final form:

1. 	A releasable lock for a pipe cradle, the releasable lock comprising:
an elongate arm pivotally mounted at a first end to a pivot end mount mounted on a cradle frame, the elongate arm being pivotally mounted such that pivoting of the elongate arm about the pivot mount displaces the elongate arm between (i) a first, release position allowing removal or addition of pipes from/to the pipe cradle, and (ii) a second, securing position in which pipes are secured in position in the pipe cradle,
	a releasable locking element in a region of a second end of the elongate arm, said releasable locking element being moveable between (i) a release position allowing pivoting of the elongate arm about the pivot mount to the first, release position, and (ii) an engagement position preventing said pivoting of the elongate arm and thereby securing the elongate arm in the second, securing position, 
an aperture along a length of an upwardly extending side portion of the pipe cradle, the aperture enabling movement of the elongate arm between (i) the first, release position in which the elongate arm leaves the aperture, and (ii) the second, securing position in which the aperture receives the elongate arm, and
a pivotally mounted blocking plate disposed about a portion of the aperture, the blocking plate being pivotally movable between (i) a first position in which the blocking plate blocks the aperture and prevents pivotal movement of the elongate arm between the first, release position and the second, securing position, and (ii) a second position in which the aperture is clear and enables pivotal movement of the elongate arm between the first, release position and second, securing position.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or suggest any combination meeting the limitations of the independent claim(s).  Specifically, Koch (US 5,123,547), as previously applied, does not teach at least the claimed pivotally mounting blocking plate and the prior art documents of record do not suggest a modification to meet these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/             Primary Examiner, Art Unit 3631